                                      Case 5:21-cv-00393 Document 1-1 Filed 04/19/21 Page 1 of 1
JS44 (Rev. 12/12)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as reguired ky law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SI':E INSTRUC'I'KMS (M HKX-ri'AGF. OF THIS I'OIW.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
Jaclyn Renee Bendele                                                                                         Varsity Spirit, LLC


    (b) County of Residence of First Listed Plaintiff B_exar County                                             County of Residence of First Listed Defendant Jihelby Cty, MemghlSi_TN_
                                  (KXChl'r IN ll.S. PI.AINTII'-F CASKS)                                                                       (IN ll.S. I'l.AINTH'-l'' CASKS (Ml. Y)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


    (c) Attorneys (Firm Name, Address, and Telephone Nnmher)                                                    Attorneys (If Known)
Joe A. Gamez and Anthony "Tony" Garza-Valle, Law Offices of Joe A.                                           Curtis J. Kurhajec, SBN. 11767200, Naman Howell Smith & Lee,
Gamez, 1119 Fresno, San Antonio, Texas 787201; phone: 210-736-404                                            PLLC, 8310 N. Capital of Texas Hwy., Ste. 490, Austin, Tx 78731,
                                                                                                             phone: 512-479-0300; and Chris Heinemeyer, SBN. 15340510.

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" ,„ l),,c Roxfor I'laMiff
                                                                                                           (For Diversity Casef; Only) ami One Box for Defendant)
01     US. Government                  0 3 Federal Question                                                                PTF DEF PTF DEF
          Plaintiff                              (ILS. Govenmicnf Nol a Party)                        Citizen of This State Bt 1 01 Incorporated or Principal Place 0 4 0 4
                                                                                                                                                             of Business In This State


02     U.S. Government                 ^ 4 Diversity                                                  Citizen of Another State          02 02              Incorporated and Principal Place         05 M 5
          Defendant                           (indicate Citizenship of Parties in Item I!f)                                                                   of Business In Another State


                                                                                                      Citizen or Subject of a           03 0 3 Foreign Nation                                       06 06
                                                                                                        Foreign Comitry

IV. NATURE OF SUIT (Place on "X" „, One Box Only)
L          CONTRACT                                               TORTS                                  PORFErrORE/PENALTY                         BANKRUPTCY                           OTHER STATUTES I
0 110 Insurance                           PERSONAL INJURY                 PERSONAL INJURY             a 625 Drug Related Seizure          a 422 Appeal 28 USC 158               0      375 False Claims Act
0 120 Marine                          a   310 Airplane                 E~) 365 Personal Injury "              of Property 21 USC 881      a 423 Withdrawal                      0      400 State Reapportionment
0 130 Miller Act                      a   315 Aiqilane Product                Product Liability       0 690 Other                                   28 USC 157                  0      410 Antitrust
0 140 Negotiable Instrument                    Liability               n 367 Health Care/                                                                                       0      430 Banks and Banking
0 150 Recovery of Overpayment         a   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  0      450 Commerce
       & Enforcement of Judgment               Slander                        Personal Injury                                             a 820 Copyrights                      a      460 Deportation
0 151 Medicare Act                    a   330 Federal Employers'              Product Liability                                           a 830 Patent                          a      470 Racketeer Innuencecl and
0 152 Recovery of Defaulted                    Liability               0 368 Asbestos Personal                                            a 840 Trademark                                 Corrupt Organizations
       Student Loans                  a   340 Marine                          Injury Product                                                                                    a 480 Consumer Credit
       (Excludes Veterans)            a   345 Marine Product                  Liability                    LABOR                               SOCIAL SECURITY                  0 490 Cablc/Sat TV
a   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY a 710 Fair Labor Standards                     a    861HIA(1395ff)                   a 850 Securities/Commoditics/
       of Veteran's Benefits          »   350 Motor Vehicle            0 370 Other Fraud              Act                                 0    862 Black Lmig (923)                        Exchange
a   160 Stockholders' Suits           a   355 Motor Vehicle            0 371 Truth in Lending   0 720 Labor/Management                    0    863 DIWC/DIWW (405(g))           0 890 Other Statutory Actions
0   190 Other Contract                        Product Liability        0 380 Other Personal           Relations                           0    864 SSID Title XVI               0 891 Agricultural Acts
a   195 Contract Product Liability    a   360 Other Personal                  Property Damage   a 740 Railway Labor Act                   a    865 RSI (405(g))                 0 893 Environmental Matters
0   196 Franchise                             Injury                   O 385 Property Damage    a 751 Family and Medical                                                        a 895 Freedom of Information
                                      0   362 Personal Injury -               Product Liability       Leave Act                                                                            Act
                                              Medical Malpractice                               0 790 Other Labor Litigation                                                    0 896 Arbitration
L       REALPROPERry                       CIVIL RIGHTS                 PRISONER PETmONS D 791 Employee Retirement                             FEDERAL TAX SUITS^               0 899 Administrative Procedure
0   210 Land Condemnation             a   440 Other Civil Rights          Habeas Corpus:                     Income Security Act          a 870 Taxes (US. Plaintiff                      Act/Review or Appeal of
0   220 Foreclosure                   0   441 Voting                   0 463 Alien Detainee                                                         or Defendant)                         Agency Decision
0   230 Rent Lease & Ejectment        a   442 Employment               0 510 Motions to Vacate                                            a 8711RS—Third Party                  a 950 Constitutionality of
0   240 Torts to Land                 0   443 Housing/                        Sentence                                                              26 USC 7609                           State Statutes
a   245 Tori Product Liability                Accommodations       a 530 General
a   290 All Other Real Property       a 445 Amer. w/Disabilities - 0 535 Death Penalty                       IMMIGRATION
                                              Employment                  Other:                      a 462 Naturalization Application
                                      a   446 Amer. w/Disabilities -   0 540 Mandamus & Other         a 465 Other Immigration
                                            Other                      O 550 Civil Rights                    Actions
                                      0 448 Education                  C? 555 Prison Condition
                                                                       D 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an "X" in One Hox Only)
O I Original M 2 Removed from 0 3 Remanded from 0 4 Reinstated or 05 Transferred from 0 6 Multidistrict
    Proceeding State Court Appellate Court Reopened Another District Litigation
                                                                          (specify)
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisilkt'wnal statutes unless diversity)
                                            28 U.S.C. §§ 1441 and 1446
VI. CAUSE OF ACTION                        Brief description of cause:
                                            personal injury action as a result of an auto accident
VII. REQUESTED IN D CHECK IF THIS IS A CLASS ACTION DEMANDS                                                                                            CHECK. YES only if demanded in complaint:
        COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,000.00                                                                                               JURY DEMAND: ^1 Yes 0 No

VIII. RELATED CASE(S)

                                                                                                    ^
                                               (See mstructiom):
      IF ANY                                                           JUDi'9S~                                                                DOCKET NUMBER
DATE                                                                                  W/ATTOflt^Y OF RECORD
                                                                                   -7"C-cq
                         -;


TOR OFFICE USE ONLY^

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                      JUDGE                               MAG. JUDGE
